DETAILED ACTION
Currently, claims 1-6 are being examined, while claims 7-16 remain withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites the limitation “the electrodes and the current source are referenced to a common ground via the produced capacitance”.  However, there does not appear to be support for this specific limitation in the specification.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a common ground" in line 11.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “ground” limitations.
via the produced capacitance,” which renders the scope of the claim unclear.  Appropriate correction is required.  
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilfley, U.S. 2008/0312713 (hereinafter Wilfley).
Regarding claim 1, Wilfley discloses (note figs. 1 and 5-6; note paragraphs 43 and 46) an apparatus comprising: a current source (136) configured to flow an electrical current having a selected frequency between a pair of electrodes (‘24’ and ‘26’) coupled to a medical probe (12); an electronic circuit (138) configured to measure voltage relative to ground and assess physical contact (note paragraph 46); and a ‘circuit board’ (118) comprising a layout that produces a ‘predefined capacitance between the current source and ground’ (‘C2’ – note paragraph 46), wherein the electrodes and the current source are ‘referenced to a common ground via the produced capacitance’ (as best understood by Examiner; paragraphs 43 and 46 disclose source 
Regarding claim 2, Wilfley discloses (see above) an apparatus wherein the circuit necessarily comprises an ‘application specific integrated circuit’.
Regarding claim 6, Wilfley discloses (see above) an apparatus wherein the circuit is configured to indicate physical contact based on a threshold, in accordance with the claims (note paragraph 47). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilfley in view of Condie, U.S. 2016/0287137 (hereinafter Condie).
Regarding claims 3-5, Wilfley discloses (see above) an apparatus comprising a single current source and a probe having three electrodes.  While Wilfley discloses a processor configured to output whether physical contact has been detected (note fig. 4; paragraphs 39-41), it fails to expressly teach an apparatus comprising multiple pairs of electrodes having a discrete current source for each pair.  Condie teaches (note figs. 1, 2B, and 9) an apparatus comprising multiple pairs of electrodes (in the claimed configuration), wherein each pair has a .  

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written (and understood), due to their breadth (see above rejections for specific interpretation of the limitations).  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘frequency matching’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Examiner asserts that the claims are still rejected in view of the cited references.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794